cca_2017032416140247 id uilc number release date from sent friday date pm to cc bcc subject re disclosure question - tax-exempt_bonds hi ----------- your office has asked us to advise on several disclosure questions regarding the manner in which the office of tax-exempt_bonds teb may seek to identify bondholders and communicate with bondholders during an examination of an issuer of bonds to determine whether the bonds are tax-exempt sec_6103 provides that tax returns and return_information are confidential and may not be disclosed except as expressly authorized in the internal_revenue_code irc return_information is defined broadly under sec_6103 and includes whether a taxpayer was is being or will be the subject of an examination as well as any data which is collected by the irs with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability under the irc the existence of an examination of an issuer of bonds and the information collected by teb regarding the tax-exempt status of the bonds is the return_information of both the bond issuer and the bondholders a bondholder’s notice_of_deficiency and any other information collected during the examination of an individual bondholder is the return_information solely of the affected bondholder sec_6103 authorizes an irs employee to disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise readily available with respect to the determination of tax_liability under the irc when an issuer of bonds is under examination teb must identify the bondholders because it is the bondholders who are liable for the tax on the interest received on the bonds sec_6103 therefore may serve as a basis for teb to contact third party intermediaries for bondholder lists when contacting these third parties teb may disclose return_information only as necessary and only if the identities of the bondholders are not otherwise readily available disclosing the status of the examination of the bonds or information collected during the examination however is clearly outside the scope of sec_6103 also whether teb contacts a person for investigative purposes before or after teb reaches a final_determination in the examination of the bonds does not have an impact on the sec_6103 disclosure analysis you have also asked us to advise whether and to what extent teb may use third party intermediaries as conduits for one-way communications from teb to the bondholders as discussed above teb may disclose return_information as necessary to third party intermediaries to obtain a bondholder list if that information is not otherwise readily available absent consent under sec_6103 from the bond issuer or bondholders however teb may not disclose the existence of an examination or other return_information to third party intermediaries as a conduit for one-way communications to the bondholders lastly you have asked us whether teb is prevented under sec_6103 from disclosing certain information about the examination of the bonds to inquiring bondholders teb is not prevented under sec_6103 from confirming the existence or status of the examination or from providing other information collected during the examination because the information collected by teb regarding the tax-exempt status of the bonds is the return_information of both the bond issuer and the bondholders thanks --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------
